Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered November 1, 2005, convicting him of robbery in the second degree and petit larceny, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his convictions is unpreserved for appellate review (see CPL 470.05 [2]; People v Finger, 95 NY2d 894 [2000]; People v Cortes, 44 AD3d 1068 [2007], lv denied 10 NY3d 763 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Hepp, 40 AD3d 880 [2007]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Finally, the defendant’s contention that the verdict was repugnant is unpreserved for appellate review and, in any event, is without merit (see People v Alfaro, 66 NY2d 985 [1985]; People v Walker, 175 AD2d 146 [1991] ). Lifson, J.P., Florio, Eng and Chambers, JJ., concur.